Title: From Thomas Jefferson to John Carter Littlepage, 8 May 1801
From: Jefferson, Thomas
To: Littlepage, John Carter


               
                  Dear Sir
                  Washington May 8. 1801.
               
               I have the pleasure to inform you that I have lately recieved a letter from your brother mr Lewis Littlepage dated Jan. 17. 1801. at Altona in Holstein where he intended to await the approach of spring & then to return to his native country. consequently he may be daily expected. accept assurances of my friendly esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            